Title: To Thomas Jefferson from Henry Dearborn, 9 December 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Decemr. 9th. 1808
                  
                  The Chipewa who was here the last winter is now here with a young man of his Nation and has through Mr. Riley who accompaines them, deliverd the enclosed talk. I have proposed their calling on you on monday next at eleven oclock, and I think it probable that the Little Turtle & his party will wait on you at the same time if you have no objection.
                  Yours with respectfull esteem
                  
                     H Dearborn
                     
                  
                Enclosure
                                    
                     
                        A speech Delivered by Kitch,a,o,ge,bo,way (From Lake Huron) before the president of the United States at the City of washington December 9th 1808—
                     
                        Father I have once more come forward to pay You A Visit in A friendly manner, trusting that You will not think hard of it, that I make my appearence again so Soon, after the kindness you have shewen me when I was here Last winter, and for which I hope the great spirit above will reward You and Your nation—
                     
                        But Father, I not being satisfied with all this and not haveing had an Opportunity, Last winter to talk with You while here at the seat of Government (which was my hearts wish) I have once more risked to come forward, and I thank the great spirit that he has put it in my power at this time to talk with You face to face—
                     
                        Father—I am a man of the Chippoway nation, one of that nation that inhabit part of the Western world; at the same time, one that Calls himself one of Your Children and besides all this I am a man that has never been to war, and in short, my object, is to be at peace with all Nations—
                     
                        Father, I am not at all ignorant of the Expence, You may be at, in indulging me In the manner You do, but You Verry well Know that a Child, always Expects indulgence from a father. So Long as the Child conducts himself well which I, for my part, will always try to do as far as in my power Leys; for beleive me, that the welfare of Your person, and the welfare of your nation I have at heart—
                     
                        Father the Kind Answer You sent me Last winter, to my speech, I took pride in and I went to have maid good use of it, my meaning was to have taken, it into the Lake superior Country, among my own people (originally) & theire to have stated Briefly the Contents of Your answer, which I doubt not but it would have had a good affect among Your Children, but through some misrepresentation (by one of my own nation) of my friendly Visit here Last winter I was totally Bared of going into that Country—
                     
                        Father—Should, any Indiens arive here from Detroit I wish You would be so kind as to inform them that my Visit here Last winter was of A mild nature and not at all to injure any of my Colour—
                     
                        Father, when I Left Detroit theire was a man of my nation and same tribe, Came to me and requested me to take his son with me (who is at present my compenion) and to take him under my Care, and present him to his Father which I now do, and he farther requested me to tell You, that he was confident, that as his Father, would take him by the hand as an unexperienced Young man, and bestow Your heart upon him, so by wearing that, He may become a wise man—
                     
                        Father,—and what shall I say more, the distince I have come is grate and perhaps we will never see Each other again, and I intend to return home by the way, of pitts Bourgh; I hope You will bestow upon me and my Compenion Each, one of those animals that facilitate Your traveling, from place to place, and such other things as You may please to bestow upon us—
                     
                        And Now Father I end my speech, with wishing You health and happiness in Your Old age—
                     
                        The above speech was Delivered in presence of James V.G. Ryley who was the Interpreter—
                  
                  
               